Citation Nr: 0531143	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  03-20 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in which the 
RO denied the benefit sought on appeal.  The veteran 
perfected an appeal of that decision.

The veteran appeared and testified at a video conference 
hearing before the undersigned in December 2004.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that further efforts should be undertaken to 
verify the veteran's claimed in-service stressors.  His 
service personnel records show that while in Vietnam he was 
assigned to the Headquarters Company, 1st Brigade, 25th 
Infantry Division from January 1969 to November 1970.

In an August 2003 PTSD questionnaire he described his 
stressors as including the killing of two men and wounding of 
ten others by SP4 James Paul in May 1970 at Tay Ninh.  SP4 
Paul was assigned to Company C, 125th Signal Battalion, 25th 
Infantry Division.  He testified that, although he was not 
there for the actual shooting, he was there immediately 
afterward and saw the dead and wounded.  He also testified 
that he was SP4 Paul's supervisor, even though he was from a 
different unit.  Efforts should be made to confirm the 
veteran's duty assignment and duties performed in May 1970, 
and those of SP4 James Paul.  The Board notes that the 
veteran's DA Form 20 indicates that he was assigned as 
Section Chief in May 1970, the month of the shooting, but not 
the exact date of this assignment.  

The veteran also claims as a stressor being subjected to near 
constant mortar and rocket attacks while stationed at Tay 
Ninh.  He has not referred to any specific attacks, but 
provided an Internet article from an unofficial source, which 
he maintains is the 25th Infantry Division newsletter, that 
indicates that the division's base camp at Tay Ninh was known 
as "Rocket City."  He has also submitted a March 2004 
statement from a fellow soldier who was allegedly stationed 
at Tay Ninh at the same time as the veteran.  In this 
statement the soldier states that random and frequent 
rocket/mortar attacks were a normal occurrence.  In addition, 
at his hearing the veteran testified that the rocket and 
mortar attacks became more devastating shortly before he left 
in November 1970.  The RO should, therefore, request 
verification of the occurrence of any rocket or mortar 
attacks at Tay Ninh for October and November 1970.

Another stressor the veteran claims was spending 48 
consecutive hours on bunker guard duty while under attack and 
in danger of being overrun in July or August 1970.  The RO 
should, therefore, request verification of attacks at Tay 
Ninh in July and August 1970.

The VA treatment reports reflect a diagnosis of PTSD, but do 
not indicate that this diagnosis is consistent with the DSM 
IV criteria.  Neither do they show that the diagnosis is 
based upon any verified stressor.  If the development 
requested above results in verification of any of the 
veteran's claimed stressors, he should be provided a VA 
psychiatric examination for an opinion on whether he has 
PTSD, based on analysis of the DSM IV criteria, and whether 
the verified stressor is sufficient to support the diagnosis.

Accordingly, this case is remanded for the following:

1.  The RO should contact the appropriate 
agency and request verification of the 
stressor(s) described above.  Include with the 
verification request copies of the veteran's 
personnel records and the service department 
documents he has submitted regarding the 
stressors.  The RO should also request 
verification of whether the fellow soldier who 
provided the March 2004 statement was in fact 
at Tay Ninh at the same time as the veteran.

2.  If the RO determines that the record 
establishes the existence of a stressor or 
stressors, the RO should provide the veteran a 
VA psychiatric examination.  The claims file 
and a copy of this remand should be made 
available to and be reviewed by the examiner.  

The RO should inform the examiner of the 
verified stressor, and instruct the examiner 
that only the verified stressor may be 
considered in determining whether the veteran 
experienced an event sufficient to support the 
diagnosis of PTSD.  The examiner is asked to 
determine (1) whether the criteria to support 
the diagnosis of PTSD have been satisfied, and 
(2) whether there is a nexus between PTSD and 
one or more of the verified in-service 
stressors.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
N.W. FABIAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

